DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MILTON MOBLEY,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                   Nos. 4D14-3673 and 4D14-3818

                              [May 25, 2016]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case Nos.
07-23871 CF10B and 09-3309 CF10C.

  Carey Haughwout, Public Defender, and Jeffrey L. Anderson, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

                  ON MOTION TO CERTIFY QUESTION     OF
                      GREAT PUBLIC IMPORTANCE

PER CURIAM.

  We grant Appellee’s April 27, 2016 Motion to Certify Question of Great
Public Importance and certify the following question to the Florida
Supreme Court:

   IN A SITUATION WHERE THERE IS NO WARRANTLESS ARREST OR
   NOTICE TO APPEAR, CAN A WARRANT THAT DOES NOT ALLEGE A
   PROBATIONER COMMITTED A NEW CRIME BE CONSIDERED A
   WARRANT ISSUED UNDER SECTION 901.02 OF THE FLORIDA
   STATUTES FOR THE PURPOSE OF TOLLING A PROBATIONARY
   PERIOD PURSUANT TO SECTION 948.06(1)(f)?

STEVENSON, GROSS and FORST, JJ., concur.

                          *          *          *